Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,2,7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleeves et al (US 2012/0085314) in view of Doring (US 2016/0169134).  Cleeves et al teach an opposed piston engine (Figure 4) wherein an oxygen sensor output maybe used to control fuel injection (see paragraph 27, and Figure 4). Furthermore a pressure sensor (204) is included.  However, Cleeves et al do not appear to teach an oxygen sensor and a nitrogen oxide sensor being provided within the exhaust passageway of at least one cylinder of the opposed piston engine.  However, it is already known and taught by Doring (see abstract, paragraphs 15 and 29) to provide individual oxygen and nitrogen oxide sensors at each of the individual cylinders.  It would have been obvious to one of ordinary skill in the art to have provided individual oxygen and nitrogen oxide sensors at the exhaust of each cylinder in the Cleeves et al opposed piston engine in a manner taught by Doring because this would have provided individual cylinder-specific information regarding the combustion state of each cylinder so as to allow for better tuning and control of the combustion at each cylinder. 

Claim(s) 9, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleeves et al (US 2012/0085314) in view of Doring (US 2016/0169134) and further in view of Hirata et al (US 2007/0017210).  Cleeves et al in view of Doring applies as in claims 1 and 7 above.  However, the combination of Cleeves et al in view of Doring does not appear to teach oxygen and nitrogen oxide sensors upstream and downstream of the aftertreatment device (catalytic converter).  However, as taught by Hirata et al, it is already known to include exhaust gas sensors upstream and downstream of the aftertreatment device (see Hirata et al, abstract and claim 2).  It would have been . 

Response to Arguments
7.	The 35 U.S.C. 103 rejection under Herold et al (US 2014/0373814) has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853.  The examiner can normally be reached on Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/ERICK R SOLIS/Primary Examiner, Art Unit 3747